      Case 4:20-cv-02362-MWB Document 21 Filed 08/11/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN EISENHUTH,                                  No. 4:20-CV-02362

            Plaintiff,                            (Judge Brann)

      v.

ACPI WOOD PRODUCTS, LLC d/b/a
CABINETWORKS GROUP, et al.,

           Defendants.

                                   ORDER

     AND NOW, this 11th day of August 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ motions to dismiss (Doc. 8; Doc. 17) are GRANTED.

     2.    Plaintiff may file an amended complaint no later than August 25,

           2021. If no amended complaint is filed by that date, Plaintiff’s claims

           against Lincoln Life Assurance Company of Boston and Local 2837

           of United Brotherhood of Carpenters and Joiners of America will be

           summarily dismissed with prejudice.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           Chief United States District Judge
